Citation Nr: 1634252	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella, right knee.

2.  Entitlement to a disability rating in excess of 10 percent for chondromalacia patella, left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Records reflect that the Veteran's service-connected knee disabilities have worsened since his last VA examination in 2009.  Specifically, an October 2014 VA treatment record reflects that the Veteran complained of bilateral knee pain during stair walking or squatting and knee bending.  A November 2014 VA treatment record reflects that the Veteran experiences pain throughout the range of motion in both knees.  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record reflects that the Veteran's knee disabilities have worsened, remand for an additional examination is required.  

In addition, the July 2009 VA examination is inadequate because the examiner did not report any results of testing on passive motion or indicate whether any testing was performed under weight-bearing or nonweight-bearing modes.  Further, the July 2009 VA examination report does not address any range-of-motion loss specifically due to pain and any functional loss during flare-ups.  Also, according to the 2009 VA examination report, the Veteran complained of her knees giving way, however, the examiner indicated that there was no instability.  The examiner, however, did not address how the Veteran's complaints of giving way comported with his negative finding.  Thus, on remand, the Veteran should be provided with an adequate examination.

Last, while on remand, updated VA treatment records should be obtained to ensure that the claims are adjudicated on the basis of an evidentiary record that is as complete as possible.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant VA treatment records from the Detroit VAMC dated from June 2016.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran scheduled for a VA examination of his right and left knees.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must also address the Veteran's complaint of her knees giving way.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing of the each knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

(d)  The examiner should address the Veteran's reports of giving way and indicate whether there is objective evidence to support the Veteran's previous complaints.  Specifically, the examiner should address whether recurrent subluxation or lateral instability has manifested during the pendency of this claim (even if such findings are not present on contemporaneous examination) and, if so, provide information concerning the severity thereof (e.g., slight, moderate, or severe).

3.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

